Citation Nr: 0828016	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-40 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for essential 
thrombocythemia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June 1969 to February 
1973.   He also had U.S. Navy Reserve service from 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  


FINDING OF FACT

The preponderance of the probative medical evidence is 
against finding that the veteran has essential 
thrombocythemia that is due to any event or incident of his 
service.


CONCLUSION OF LAW

Essential thrombocythemia was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September and 
December 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
June 2007 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  The claim was readjudicated in a June 2007 
supplemental statement of the case.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists; and the evidence rebuts any suggestion 
that the appellant was prejudiced.  Hence, the case is ready 
for adjudication. 

Factual Background

The veteran claimed entitlement to service connection for 
thrombocythemia in June 2004.  He indicated that it had been 
caused by his in-service exposure to petroleum.  He listed 
the duty stations where such exposure occurred as part of a 
VA Form 21-4138, also dated in September 2004.  He also 
informed VA in December 2004 that he had owned and operated a 
Texaco gas station from 1976 to 1999.  See VA Form 21-4138.  

The reports of entry and discharge examination for the 
veteran's active service made no mention of essential 
thrombocytosis.  

The veteran's reserve service medical records show that blood 
tests from October 2000 and December 2002 both showed an 
elevated platelet count.  A written comment supplied by a 
private physician, dated in December 2002, shows that the 
veteran was being investigated for thrombocytosis.  

A March 2004 letter from the Department of the Navy, Bureau 
Chief of Medicine and Surgery, includes a reference to 
thrombocytosis (essential).  A February 2005 U.S. Navy 
Reserve medical record notes that the veteran was to undergo 
care for essential thrombocytosis with his private physician.  
A February 2005 Report of Medical History notes, in part, 
that the veteran was taking the medication Hydrea, and that 
he had been diagnosed with essential thrombocytosis in 2003.  
A May 2005 health record shows that the veteran was currently 
taking Hydrea for essential thrombocytosis.  

Review of voluminous private medical records associated with 
the veteran's multiple claim files includes several 
references to, and diagnoses of, essential thrombocytosis.  
These include a December 2002 initial office visit report 
which reveals that the veteran had been referred for 
thrombocytosis.  An elevated platelet count in September 2001 
was mentioned.  It was also reported that blood work which 
accompanied a Navy Reserve physical, dated days earlier, had 
also shown elevated platelet findings.  A history of post-
service ownership of gas stations was also noted.  The 
examiner noted that the veteran had a thrombocytosis which 
had been persistent over the last year at least; she added 
that she had no prior platelet count results. 

Subsequent bone marrow testing, accomplished later in 
December 2002, shows a diagnosis of increased number of 
megakaryocytes, slight reticulin fibrosis, and platelet 
clumps, consistent with essential thrombocythemia.  February 
and September 2003 follow up treatment notes show treatment 
afforded the veteran for essential thrombocytosis.  

A November 2003 consultation note prepared by Marilyn Miller, 
M.D., shows that the veteran was seen for a second opinion 
regarding his recently diagnosed essential thrombocythemia.  
A history of 18 years in the Navy Reserve, with corresponding 
exposure to fuel was noted.  It was also noted that the 
veteran had been exposed to fuel during this prolonged time 
as an owner of two Texaco gas stations.  Low-risk essential 
thrombocytosis was diagnosed.  The physician essentially 
opined that there was no reason why the veteran should have 
such a disorder based on his military service.  Follow up 
notes from Dr. Miller dated in March and August 2004 are also 
of record.  The August note mentioned that the veteran had a 
large amount of in-service exposure to fuels and petroleum 
products.  Essential thrombocytosis was diagnosed; the 
physician mentioned that occupational and environmental 
causes "might be a factor."  A July 2005 follow up note 
shows a diagnosis of essential thrombocythemia.  A January 
2006 follow up note includes a diagnosis of polycythemia, 
well controlled on Hydrea.

The report of a VA medical opinion dated in April 2005 is of 
record.  This report, completed by the chief of a 
hematology/oncology section, notes that the reviewing 
physician had reviewed the veteran's medical records on file 
in detail.  A February 2003 private diagnosis of essential 
thrombocytosis was noted, with a less likely diagnosis being 
at that time of polycythemia vera.  The physician commented 
that it was "possible" that the veteran had essential 
thrombocythemia, though the diagnosis was not definitive.  
She added that if the veteran in fact had essential 
thrombocythemia, while she was unable to find specific 
references to petroleum products as a potential inciting 
factor, it was "speculatively possible," though there was 
insufficient evidence to confirm such a theory.  She 
summarized by finding that although the veteran "may have 
(and this is not 100% definitive) there is insufficient data 
to relate exposure to petroleum to this particular 
disorder."  

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is generally 
full-time duty in the Armed Forces performed by Reserve for 
training purposes. 38 C.F.R. § 3.6(c)(1).  INACDUTRA is 
generally Reserve duty other than full-time duty. 38 C.F.R. § 
3.6(d).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

The Board finds that the competent evidence of record 
preponderates against finding entitlement to service 
connection for essential thrombocytosis.  While the record is 
conflicted on the point of whether or not the veteran in fact 
even has a diagnosis of essential thrombocythemia, the Board, 
for purposes of this decision, will concede that there is a 
current diagnosis of thrombocytosis.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The Board also finds that at some 
point during the veteran's Navy Reserve service essential 
thrombocytosis was diagnosed.  Hickson.  

The competent evidence of record, however, does not 
demonstrate that the veteran has essential thrombocythemia 
which is related to active service.  Opinions to this affect, 
one from a private physician in November 2003, and one from a 
VA hematologist/oncologist dated in April 2005, and both 
detailed above, are of record.  Although the veteran claims 
that he has essential thrombocythemia due to in-service 
exposure to petroleum, the VA opining physician in April 2005 
found that there was insufficient data to relate exposure to 
petroleum to the veteran's claimed disorder.  She added that 
to find such would cause her to have to resort to 
speculation.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Finally, Dr. Miller found 
absolutely no reason why the veteran should have any disorder 
from military service.

Although the veteran has argued that his essential 
thrombocythemia was due to petroleum exposure during his 
military service, he is not competent to provide such a 
medical opinion.  Espiritu.  Accordingly, service connection 
for essential thrombocythemia is not warranted.

The Board observes that the veteran has significant U.S. Navy 
Reserve service.  While VA has not undertaken development to 
ascertain the precise dates of the veteran's various periods 
of both active and inactive duty associated with this service 
following his 1973 active duty separation, as noted the 
medical record discussed above fails to include an opinion 
that essential thrombocythemia was incurred during any period 
of military service.  Hence, that development would not 
assist the appellant.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert.


ORDER

Entitlement to service connection for essential 
thrombocythemia is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


